       Case 2:19-cr-00209-WFN         ECF No. 25   filed 06/01/20   PageID.59 Page 1 of 2




 1
 2
                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
 3                                                                    EASTERN DISTRICT OF WASHINGTON



 4                                                                     Jun 01, 2020
                                                                           SEAN F. MCAVOY, CLERK
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                        EASTERN DISTRICT OF WASHINGTON
 8
 9
     UNITED STATES OF AMERICA,                         No. 2:19-CR-00209-WFN-1
10
11                       Plaintiff,                    ORDER GRANTING
                                                       DEFENDANT’S MOTION TO
12                       v.                            MODIFY RELEASE CONDITIONS
13
     ELDON LESTER LEINWEBER,                           MOTION GRANTED
14
                                                         (ECF No. 24)
15                       Defendant.
16
           Before the Court is Defendant’s Unopposed Motion to Modify Conditions of
17
     Release, ECF No. 24. Defendant recites in his motion that the United States and
18
     U.S. Probation do not oppose this request.
19
           Specifically, Defendant requests to modify release condition #14 and allow
20
     him to travel to the Western District of Washington. Presently, the Defendant can
21
     travel to the Western District of Washington with permission from Pretrial
22
     Services for medical appointments only.
23
           The Court finding good cause, IT IS ORDERED Defendant’s Motion, ECF
24
     No. 24, is GRANTED. Defendant is permitted to travel to the Western District of
25
     Washington with prior permission from Pretrial Services. Prior to each departure
26
     from this district, Defendant shall provide the address where he will reside and a
27
     phone number where he can be contacted at any time.
28



     ORDER - 1
       Case 2:19-cr-00209-WFN       ECF No. 25   filed 06/01/20   PageID.60 Page 2 of 2




 1         All other terms and conditions of pretrial release not inconsistent herewith
 2   shall remain in full force and effect.
 3         IT IS SO ORDERED.
 4         DATED June 1, 2020.
 5
 6                                _____________________________________
                                            JOHN T. RODGERS
 7                                 UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER - 2
